DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed December 23, 2021. Claims 1-30 are pending. New claims 21-30 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 and March 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 15 & 27 is/are objected to because of the following informalities:  
In regards to claim 15, at line 1, the limitations “[t]he stylet of claim 14” should apparently read --[t]he system of claim 14--.
In regards to claim 27, at line 1, the limitations “[t]he stylet of claim 26” should apparently read --[t]he system of claim 26--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more reinforcing structures connecting the legs together” in claims 7 & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, at line 3, the limitations “an angle of 90 degrees or less” render the claim indefinite; for example, the range includes an angle of zero degree, which would be the antithesis of having an angle in the first place.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchart et al. (US 5,649,547) (“Ritchart” hereinafter).
In regards to claim 1, Ritchart discloses a medical biopsy stylet 100b, comprising: 
an elongate stylet body configured to pass through and occupy substantially an entire lengthwise needle lumen, the stylet body extending from a proximal stylet end to a distal stylet end; 
a distal lengthwise portion of the stylet body including at least one longitudinal split forming at least two opposed legs (142, 144), each leg (142, 144) having an inward-facing surface and an outward-facing surface; and 
an inward-facing surface of at least one of the legs (142, 144) comprising a plurality of barbs 146 (see at least figs. 29-30 and col. 15, lines 6-20).  
In regards to claim 2, Ritchart discloses the stylet 100b of claim 1, where at least one of the plurality of barbs 146 includes a pointed surface, where each barb 146 is disposed at an angle of 90 degrees relative to a portion of the inward facing surface proximal of said barb 146 (see at least figs. 29-30).
In regards to claim 9, Ritchart discloses a medical biopsy stylet 100b and needle system 96b, comprising: 
an elongate needle 98b including a needle lumen with a proximal lumen end, a distal lumen end, and lumen length therebetween; 
an elongate stylet body 100b configured to pass through and occupy substantially the entire lengthwise needle lumen, the stylet body 100b having a stylet body length extending from a proximal stylet end to a distal stylet end; 
7S/N: a distal lengthwise portion of the stylet body including at least one longitudinal split forming at least two opposed legs (142, 144), each leg (142, 144) having an inward-facing surface and an outward-facing surface; and 
an inward-facing surface of at least one of the legs (142, 144) comprising a plurality of barbs 146 (see at least figs. 29-30 and col. 15, lines 6-20).  
In regards to claim 11, Ritchart discloses the system of claim 9, where the stylet body length is greater than the lumen length (see at least fig. 29).  
Claim(s) 1, 8-9 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Way et al. (US 2007/0027464) (“Way” hereinafter).
In regards to claim 1, Way discloses a medical biopsy stylet, comprising: 
an elongate stylet body 230 configured to pass through and occupy substantially an entire lengthwise needle lumen, the stylet body 230 extending from a proximal stylet end to a distal stylet end (see at least figs. 31-33); 
a distal lengthwise portion of the stylet body 230 including at least one longitudinal split forming at least two opposed legs 253, each leg 253 having an inward-facing surface and an outward-facing surface (see at least par 0105); and 
an inward-facing surface of at least one of the legs 253 comprising a plurality of barbs (see at least par 0107).
In regards to claim 8, Way discloses the stylet of claim 1, where the stylet body proximal of the legs 253 includes a lengthwise portion with a circular cross-section or a lengthwise portion with a non-circular cross-section (see at least par 0102).  
In regards to claim 9, Way discloses a medical biopsy stylet 230 and needle system 200, comprising: 
an elongate needle 210 including a needle lumen with a proximal lumen end, a distal lumen end, and lumen length therebetween; 
an elongate stylet body 230 configured to pass through and occupy substantially the entire lengthwise needle lumen, the stylet body 230 having a stylet body length extending from a proximal stylet end to a distal stylet end (see at least figs. 31-33); 
7S/N: a distal lengthwise portion of the stylet body 230 including at least one longitudinal split forming at least two opposed legs 253, each leg 253 having an inward-facing surface and an outward-facing surface (see at least par 0105); and 
an inward-facing surface of at least one of the legs 253 comprising a plurality of barbs (see at least par 0107).  
In regards to claim 11, Way discloses the system of claim 9, where the stylet body length is greater than the lumen length (see at least fig. 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-11, 13-14, 17, 21, 23, 25-26 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2012/0209140) in view of Way et al. (US 2007/0027464) (“Way” hereinafter).
In regards to claim 1, Ryan discloses a medical biopsy stylet 104, comprising: 
an elongate stylet body 104 configured to pass through and occupy substantially an entire lengthwise needle lumen 108 (see at least par 0011), the stylet body 104 extending from a proximal stylet end 112 to a distal stylet end 110 (see at least par 0012); 

    PNG
    media_image1.png
    491
    226
    media_image1.png
    Greyscale

a distal lengthwise portion of the stylet body 104 including at least one longitudinal split forming at least two opposed legs 114, each leg 114 having an inward-facing surface and an outward-facing surface (see at least fig. 1 and par 0012); and 
an inward-facing surface of at least one of the legs 114 comprising a plurality of teeth 116 (see at least figs. 2-3 and par 0013).  
Ryan discloses a medical biopsy stylet, as described above, that fails to explicitly teach a medical biopsy stylet with an inward-facing surface of at least one of the legs comprising a plurality of barbs. 
However, Way teaches that it is known to provide a medical stylet 230 with an inward-facing surface of at least one of the legs 253 comprising a plurality of barbs (see at least figs. 5-9 & 31-35 and par 0073-0074, 0078 & 0107).

    PNG
    media_image2.png
    668
    367
    media_image2.png
    Greyscale


Therefore, since Ryan contemplates the use of other types of tissue gripping features (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the medical biopsy stylet of Ryan with an inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Way since such a modification would amount to a simple substitution of one known element (i.e. the teeth of Ryan) for another (i.e. the barbs of Way) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0107 of Way)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Ryan discloses the stylet of claim 1, that fails to explicitly teach a stylet where at least one of the plurality of barbs includes a pointed surface, an angled surface, or both, where each barb is disposed at an angle of 90 degrees or less relative to a portion of the inward facing surface proximal of said barb. However, Way teaches that it is known to provide stylet 56 where at least one of the plurality of barbs 58 includes a pointed surface, an angled surface, or both, where each barb 58 is disposed at an angle of less than 90 degrees relative to a portion of the inward facing surface proximal of said barb 58 (see at least figs. 5-9 and par 0073-0074). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the medical biopsy stylet of Ryan with an inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Way since such a modification would amount to a simple substitution of one known element (i.e. the teeth of Ryan) for another (i.e. the barbs of Way) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0107 of Way)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Ryan as modified by Way discloses the stylet of claim 2, that fails to explicitly teach a stylet wherein the angle is between 30 degrees and 50 degrees. However, Way does not expressly disclose a stylet wherein the angle is between 30 degrees and 50 degrees as required by the claim. The Office takes Official notice that it is known that the angle of a barb is a result effective variable in that an angled jaw increases the tissue holding power of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Ryan as modified by Way by making the angle be between 30 degrees and 50 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 5, Ryan discloses the stylet of claim 1 wherein: the stylet 104 is configured and dimensioned to occupy a lumen of a needle that is from 18 gauge to 22 gauge (see at least par 0011), Ryan as modified by Way discloses the stylet of claim 1, that fails to explicitly teach a stylet; wherein the longitudinal split extends at least about 10 mm along a longitudinal axis of the stylet; 6S/N: at least one of the barbs includes a proximal barb surface disposed at an angle of about 40 degrees to a portion of the inward-facing surface proximal of said barb; the at least two opposed legs are about 0.5 inches in length and about 0.005 inches thick; a gap between a majority length of the inward-facing surfaces is about 0.008 inches; at least one of the barbs extends out from the inward-facing surface by about 0.006 inches and has a total longitudinal length of about 0.044 inches; and as measured along the inward facing surface, adjacent barbs are separated by about 0.117 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the stylet of Ryan as modified Way to have the longitudinal split extending at least about 10 mm along a longitudinal axis of the stylet; 6S/N: at least one of the barbs including a proximal barb surface disposed at an angle of about 40 degrees to a portion of the inward-facing surface proximal of said barb; the at least two opposed legs being about 0.5 inches in length and about 0.005 inches thick; a gap between a majority length of the inward-facing surfaces being about 0.008 inches; at least one of the barbs extending out from the inward-facing surface by about 0.006 inches and having a total longitudinal length of about 0.044 inches; and as measured along the inward facing surface, adjacent barbs being separated by about 0.117 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan as modified by Way would not operate differently with the claimed longitudinal split length, barb angle, barb length, width of gap between the legs, and the kerf between the barbs and since the device of Ryan as modified by Way would function appropriately having the claimed longitudinal split length, barb angle, barb length, width of gap between the legs, and the kerf between the barbs. Further, applicant places no criticality on the ranges being claimed, indicating simply that an embodiment of the device may be within the claimed ranges (see specification at par 0026).
In regards to claim 7, Ryan discloses the stylet of claim 1, further comprising: a stylet handle (i.e., first member) disposed on the proximal end of the stylet body 104 (see at least par 0015).  
	In regards to claim 8, Ryan discloses the stylet of claim 1, where the stylet body 104 proximal of the legs includes a lengthwise portion with a circular cross-section (i.e., by virtue of having a diameter) (see at least par 0015).   
In regards to claim 9, Ryan discloses a medical biopsy stylet 104 and needle system 100, comprising: 
an elongate needle 102 including a needle lumen 108 with a proximal lumen end, a distal lumen end, and lumen length therebetween (see at least figs. 1-3 and par 0011); 
an elongate stylet body 104 configured to pass through and occupy substantially the entire lengthwise needle lumen 108, the stylet body 104 having a stylet body length extending from a proximal stylet end 112 to a distal stylet end 110 (see at least figs. 1-3 and par 0011-0012); 
7S/N: a distal lengthwise portion of the stylet body 104 including at least one longitudinal split forming at least two opposed legs 114, each leg 114 having an inward-facing surface and an outward-facing surface (see at least figs. 1-3 and par 0012); and 
an inward-facing surface of at least one of the legs 114 comprising a plurality of teeth 116 (see at least figs. 2-3 and par 0013).  
Ryan discloses a medical biopsy stylet 104 and needle system 100, as described above, that fails to explicitly teach a medical biopsy stylet and needle system with an inward-facing surface of at least one of the legs comprising a plurality of barbs. 
However, Way teaches that it is known to provide a system with an inward-facing surface of at least one of the legs 253 comprising a plurality of barbs (see at least figs. 5-9 & 31-35 and par 0073-0074, 0078 & 0107).
Therefore, since Ryan contemplates the use of other types of tissue gripping features (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Ryan with an inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Way since such a modification would amount to a simple substitution of one known element (i.e. the teeth of Ryan) for another (i.e. the barbs of Way) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0107 of Way)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Ryan discloses the system of claim 9, where the stylet body length is substantially the same as the lumen length (i.e., considering the overall length of the device being capable of delivery to a target site through an endoscope, spyscope, biliary catheter, etc., see par 0010) (see at least figs. 1-5).  
In regards to claim 11, Ryan discloses the system of claim 9, where the stylet body length is greater than the lumen length (see at least figs. 1-5).
In regards to claim 13, Ryan discloses the system of claim 9, further comprising: a stylet handle (i.e., first member) disposed on the proximal end of the stylet body 104 (see at least par 0015).  
In regards to claim 14, Ryan discloses the system of claim 9, where the stylet body 104 proximal of the legs includes a lengthwise portion with a circular cross-section (i.e., by virtue of having a diameter) (see at least par 0015). 
In regards to claim 17, Ryan discloses the system of claim 9, where the needle is a 19 gauge needle or smaller (see at least par 0011) and is configured with sufficient length and flexibility to operate through an endoscope to a target site in a patient body, said target site being selected from in a lung location, in a liver location, in a pancreas location, in a small intestine location, in a large intestine location (see at least par 0010).  
In regards to claim 21, Ryan discloses a medical biopsy stylet 114 and needle system 100, comprising: 
an elongate needle 102 including a needle lumen 108 with a proximal lumen end, a distal lumen end, and lumen length therebetween (see at least figs. 1-3 and par 0011); 
an elongate stylet body 104 configured to pass through and occupy substantially the entire lengthwise needle lumen 108, the stylet body 104 having a stylet body length extending from a proximal stylet end 112 to a distal stylet end 110 (see at least figs. 1-3 and par 0011-0012); 
a distal lengthwise portion of the stylet body 104 including at least one leg having an inward-facing surface and an outward-facing surface (see at least figs. 1-3 and par 0012); and 
the inward-facing surface of at least one of the legs 114 comprising a plurality of teeth 116 (see at least figs. 2-3 and par 0013).  
Ryan discloses a medical biopsy stylet 104 and needle system 100, as described above, that fails to explicitly teach a medical biopsy stylet and needle system with the inward-facing surface of at least one of the legs comprising a plurality of barbs. 
However, Way teaches that it is known to provide a system with an inward-facing surface of at least one of the legs 253 comprising a plurality of barbs (see at least figs. 5-9 & 31-35 and par 0073-0074, 0078 & 0107).
Therefore, since Ryan contemplates the use of other types of tissue gripping features (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Ryan with the inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Way since such a modification would amount to a simple substitution of one known element (i.e. the teeth of Ryan) for another (i.e. the barbs of Way) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0107 of Way)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 23, Ryan discloses the system of claim 21, where the stylet body length is substantially the same as the lumen length (i.e., considering the overall length of the device being capable of delivery to a target site through an endoscope, spyscope, biliary catheter, etc., see par 0010) or is greater than the lumen length (see at least figs. 1-5).  
In regards to claim 25, Ryan discloses the system of claim 21, further comprising a stylet handle (i.e., first member) disposed on the proximal end of the stylet body 104 (see at least par 0015).  
In regards to claim 26, Ryan discloses the system of claim 21, where the stylet body 104 proximal of the legs includes a lengthwise portion with a circular cross-section (i.e., by virtue of having a diameter) (see at least par 0012).
In regards to claim 29, Ryan discloses the system of claim 21, where the needle is a 19 gauge needle or smaller (see at least par 0011) and is configured with sufficient length and flexibility to operate through an endoscope to a target site in a patient body, said target site being selected from in a lung location, in a liver location, in a pancreas location, in a small intestine location, in a large intestine location (see at least par 0010).  
In regards to claim 30, Ryan discloses the system of claim 21, where the stylet 104 is substantially the same length as the needle lumen 108 and is disposed through the needle lumen 108 (i.e., considering the overall length of the device being capable of delivery to a target site through an endoscope, spyscope, biliary catheter, etc., see par 0010) (see at least figs. 1-5).
Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (‘140) in view of Way et al. (‘464) further in view of Foxter et al. (US 2004/0054377) (“Foxter” hereinafter).
In regards to claim 4, Ryan as modified by Way discloses the stylet of claim 1, that fails to explicitly teach a stylet wherein the longitudinal split extends at least about 0.1 inches along a longitudinal axis of the stylet.  However, Foxter teaches that it is known to provide a stylet 20 wherein the longitudinal split extends at least about 0.1 inches along a longitudinal axis of the stylet 20 (see at least abstract, fig. 2 and par 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the stylet of Ryan as modified by Way wherein the longitudinal split extends at least about 0.1 inches along a longitudinal axis of the stylet as taught by Foxter in order to provide a tissue sample receiving space that is at least about 0.1 inches in length depending on the application. 
In regards to claim 6, Ryan as modified by Way discloses the stylet of claim 1, that fails to explicitly teach a stylet where the longitudinal split is between about 0.5 % and about 2 % of the entire length of the stylet. However, Foxter teaches that it is known to provide a stylet 20 where the longitudinal split is between about 0.5 % and about 2 % of the entire length of the stylet (see at least abstract, fig. 2 and par 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the stylet of Ryan as modified by Way where the longitudinal split is between about 0.5 % and about 2 % of the entire length of the stylet as taught by Foxter in order to provide a tissue sample receiving space that is between about 0.5 % and about 2 % of the entire length of the stylet depending on the application. 
Claim(s) 12, 15-16, 24 & 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (‘140) in view of Way (‘464) further in view of Silverman (US 3,001,522).
In regards to claim 12, Ryan as modified by Way discloses the system of claim 11, that fails to explicitly teach a system further comprising a stop element removably disposed on a proximal end length of the stylet body length and configured to prevent the stylet body length from extending beyond the lumen length unless the stop element is removed. However, Silverman teaches that it is known to provide a system further comprising a stop element 41 removably disposed on a proximal end length of the stylet body length and configured to prevent the stylet body length from extending beyond the lumen length unless the stop element 41 is removed (see at least figs. 6-9 and col. 2, lines 55-72 and col. 3, lines 1-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Ryan as modified by Way comprising a stop element removably disposed on a proximal end length of the stylet body length and configured to prevent the stylet body length from extending beyond the lumen length unless the stop element is removed as taught by Silverman in order to selectively permit axial movement of the stylet.
In regards to claim 15, Ryan discloses the stylet of claim 14, that fails to explicitly teach a stylet where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body. However, Silverman teaches that it is known to provide a stylet where the stylet body (15, 18) proximal of the legs  (16, 17) includes a lengthwise portion with a non-circular cross-section (i.e., due to key 20) , and the needle lumen includes a complementarily shaped inward-facing structure (i.e., including keyway 22) that engages the stylet body (15, 18) in a manner preventing relative rotation of the engaged lengthwise portions of the needle 11 and the stylet body (15, 18) (see at least figs. 1-5 and col. 2, lines 7-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
In regards to claim 16, Ryan discloses the system of claim 15, that fails to explicitly teach a stylet further comprising visual indicia of the rotational orientation of the legs relative to the needle. However, Silverman teaches that it is known to provide a stylet (15, 18) further comprising visual indicia of the rotational orientation of the legs (16, 17) relative to the needle 11 (see at least fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan further comprising visual indicia of the rotational orientation of the legs relative to the needle as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.

In regards to claim 24, Ryan discloses the system of claim 21, wherein the stylet body length is greater than the lumen length (see at least figs. 1-5), Ryan discloses the system of claim 21, that fails to explicitly teach a stylet further comprising a stop element removably disposed on a proximal end length of the stylet body length and configured to prevent the stylet body length from extending beyond the lumen length unless the stop element is removed. However, Silverman teaches that it is known to provide a system further comprising a stop element 41 removably disposed on a proximal end length of the stylet body length and configured to prevent the stylet body length from extending beyond the lumen length unless the stop element 41 is removed (see at least figs. 6-9 and col. 2, lines 55-72 and col. 3, lines 1-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Ryan as modified by Way comprising a stop element removably disposed on a proximal end length of the stylet body length and configured to prevent the stylet body length from extending beyond the lumen length unless the stop element is removed as taught by Silverman in order to selectively permit axial movement of the stylet.
In regards to claim 27, Ryan discloses the stylet of claim 26, that fails to explicitly teach a stylet where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body. However, Silverman teaches that it is known to provide a stylet where the stylet body (15, 18) proximal of the legs  (16, 17) includes a lengthwise portion with a non-circular cross-section (i.e., due to key 20) , and the needle lumen includes a complementarily shaped inward-facing structure (i.e., including keyway 22) that engages the stylet body (15, 18) in a manner preventing relative rotation of the engaged lengthwise portions of the needle 11 and the stylet body (15, 18) (see at least figs. 1-5 and col. 2, lines 7-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
In regards to claim 28, Ryan discloses the system of claim 15, that fails to explicitly teach a stylet further comprising visual indicia of the rotational orientation of the legs relative to the needle. However, Silverman teaches that it is known to provide a stylet (15, 18) further comprising visual indicia of the rotational orientation of the legs (16, 17) relative to the needle 11 (see at least fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan further comprising visual indicia of the rotational orientation of the legs relative to the needle as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (‘140) in view of Way (‘464) further in view of Dillon (US 2010/0317996).
Ryan as modified by Way discloses the system of claim 21, that fails to explicitly teach a system where one or more individual barbs of the plurality of barbs is shaped differently from one or more other individual barbs of the plurality of barbs. 
However, Dillon teaches that it is known to provide a system where one or more individual barbs of the plurality of barbs is shaped differently from one or more other individual barbs of the plurality of barbs (see at least figs. 2 & 6-6A and par 0017 & 0019-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Ryan as modified by Way where one or more individual barbs of the plurality of barbs is shaped differently from one or more other individual barbs of the plurality of barbs as taught by Dillon in order to provide a plurality of barbs that have different echogenic signatures sufficiently distinguishable from tissue, fluids, and other surrounding materials such that the stylet may be visualized and navigated under ultrasound. 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3,175,554) in view of Way et al. (US 2007/0027464) (“Way” hereinafter).
In regards to claim 18, Stewart discloses a method for obtaining a biopsy sample of histological- grade tissue, said method comprising steps of: 
directing a distal end 21 of a needle 15 to adjacent a target site, where the needle 15 includes a needle lumen that is substantially completely or completely occupied by a first stylet 16 (see at least figs. 1-2 & 9); 
removing the first stylet 16 from the needle lumen, and 
directing through the needle lumen a distal end of a second stylet 17 (see at least figs. 10-11), where the second stylet 17 comprises: 
an elongate stylet body 17 configured to pass through and occupy substantially the entire lengthwise needle lumen, the stylet body 17 having a stylet body length extending from a proximal stylet end (33, 34, 35) to a distal stylet end; 
a distal lengthwise portion of the stylet body 17 including at least one longitudinal split forming at least two opposed legs 31, each leg 31 having an inward-facing surface and an outward-facing surface; and 
an inward-facing surface of at least one of the legs 31 comprising a barb 38; and 
directing the distal end of the needle 15, occupied by the distal lengthwise portion of the stylet body 104, into the target site (see at least figs. 11-12). 
 Stewart discloses a method, as described above, that fails to explicitly teach a method comprising an inward-facing surface of at least one of the legs comprising a plurality of barbs.
However, Way teaches that it is known to provide method with an inward-facing surface of at least one of the legs 253 comprising a plurality of barbs (see at least figs. 5-9 & 31-35 and par 0073-0074, 0078 & 0107).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Stewart with an inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Way since such a modification would amount to a simple substitution of one known element (i.e. the tab of Stewart) for another (i.e. the barbs of Way) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0107 of Way)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Stewart discloses the method of claim 18, further comprising a step of withdrawing the second stylet 17 from the needle lumen, without substantially moving the needle 15, and collecting material from between the legs 31 (see at least fig. 12 and col. 4, lines 10-20).  
In regards to claim 20, Stewart discloses the method of claim 18, that fails to explicitly teach a method further comprising a step of directing the second stylet back into the needle lumen, without substantially moving the needle, and collecting further material from the target site.  However, Way teaches that it is known to provide a method further comprising a step of directing the second stylet 200 back into the needle lumen, without substantially moving the needle 210, and collecting further material from the target site (see at least figs. 31-35 and par 0116). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Stewart further comprising a step of directing the second stylet back into the needle lumen, without substantially moving the needle, and collecting further material from the target site as taught by Way in order to continue the cutting and removal of portions of the tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0336124 to Pisarnwongs et al. discloses a suture passing device.
US 5,951,488 to Slater et al. discloses an endoscopic multiple sample bioptome.
US 3,404,677 to Springer discloses a biopsy and tissue removing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791